IN THE SUPREME COURT OF THE STATE OF NEVADA


                     CALVIN THOMAS ELAM,                                      No. 82637
                     Appellant,
                     vs.                                                             FILED
                     THE STATE OF NEVADA,
                     Respondent.                                                     FEB 1 7 2022
                                                                                 ELIZABETH A. BROWN
                                                                               CLERK9F VEME COM
                                                                               BY
                                                                                      DEPUTY CILER1
                                                                                                11  5-1

                                             ORDER OF REVERSAL AND REMAND
                                    This is a pro se appeal from a district court order denying a
                     postconviction petition for a writ of habeas corpus.1 Eighth Judicial District
                     Court, Clark County; Joseph Hardy, Jr., Judge.
                                    Appellant filed a timely petition on May 27, 2020. In his
                     petition, appellant claimed, among other things, that his counsel did not
                     conduct an adequate pretrial investigation or file pretrial motions. The
                     district court denied the petition without appointing counsel. We conclude
                     that the district court abused its discretion in this regard.
                                    NRS 34.750 provides for the discretionary appointment of
                     postconviction counsel and sets forth the following factors which the court
                     may consider in deciding whether to appoint counsel: the petitioner's
                     indigency, the severity of the consequences to the petitioner, the difficulty
                     of the issues presented, whether the petitioner is unable to comprehend the
                     proceedings, and whether counsel is necessary to proceed with discovery.
                     The decision is not necessarily dependent upon whether a petitioner raises




                           1 Thisappeal has been submitted for decision without oral argument,
                     NRAP 34(f)(3), and we conclude that the record is sufficient for our review
SUPREME Cowir        and briefing is unwarranted. See Luckett v. Warden, 91 Nev. 681, 682, 541
     OF
   NEVADA            P.2d 910, 911 (1975).
(0) I947A   algtsp
                                                                                               - 05369
                                    :•••••      .4s
issues that, if true, would entitle the petitioner to relief. Renteria-Novoa v.
State, 133 Nev. 75, 77, 391 P.3d 760, 762 (2017).
               The factors in NRS 34.750 favored granting the motion to
appoint counsel in this case. Appellant, alleging that he was indigent,
requested the assistance of postconviction counsel at the same time he filed
his pro se petition, stating that he did not know what he was doing and
needed help to investigate and support the claims in his petition. Appellant
is serving a significant sentence of life with the possibility of parole after
serving 13 years. And some of appellant's claims require development of
facts outside the record, including whether trial counsel was ineffective for
not investigating or filing pretrial motions. The failure to appoint
postconviction counsel prevented a meaningful litigation of the petition
under these facts. For the reasons set forth above, we
               ORDER the judgment of the district court REVERSED AND
REMAND this matter to the district court for proceedings consistent with
this order.2




                                                                         Sr.J.
Hardesty


cc:   Hon. Joseph Hardy, Jr., District Judge
      Calvin Thomas Elam
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk


      2The  Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

                                       2